                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 SOOS & ASSOCIATES, INC.,

                  Plaintiff,
                                             No. 17 C 06577
                      v.
                                             Judge Mary M. Rowland
 FIVE GUYS ENTERPRISES, LLC,
 FIVE GUY OPERATIONS, LLC, DXU
 ARCHITECTS AND ERIC STYER,

              Defendants.



                           MEMORANDUM OPINION & ORDER

      Before the Court is Plaintiff Soos & Associates, Inc.’s (“Soos”) motion to dismiss

Defendant Five Guys Enterprises, LLC’s (“Five Guys”) affirmative defenses and coun-

terclaims. (Dkt. 101) For the reasons stated below, the motion is granted in part and

denied in part.

                                  BACKGROUND

      At the motion to dismiss stage, the Court accepts all well-pleaded factual alle-

gations in the counterclaims as true and draws all inferences in Five Guys’ favor. Cole

v. Milwaukee Area Tech. Coll. Dist., 634 F.3d 901, 903 (7th Cir. 2011). Starting in

2008, Five Guys hired Soos “for architectural consulting services for multiple burger

and fries restaurants in the Chicago/Milwaukee area.” (Dkt. 102 at 5) At some point

in 2009, Five Guys and Soos agreed that Soos would “develop, maintain, and help

distribute” Five Guys’ “Corporate Design Standards.” (Dkt. 103 at 2) The idea, ac-

cording to Five Guys, “was to have a centralized set of materials reflecting the [Five
Guys] brand’s trade dress and specifications that architects designing [Five Guys]

restaurants could access and implement into their plans. That way, Five Guys could

ensure that the stores designed by its various architects looked consistent.” (Id.) (in-

ternal citations omitted) To facilitate the distribution of the Corporate Design Stand-

ards, Soos agreed to manage a file-sharing platform that architects could use to access

and download the standards. (Id.)

      Five Guys claims that “Soos did what it agreed to do.” (Dkt. 103 at 2) Soos

selected Buzzsaw as the file-sharing platform and uploaded the Corporate Design

Standards materials to Buzzsaw. (Id.) Five Guys paid Soos for this service. (Id.) For

several years, Five Guys’ architects implemented the Corporate Design Standards

into their plans, “just as Five Guys and Soos had intended.” (Id.) Five Guys alleges

that Soos knew the Corporate Design Standards materials were distributed to other

architects and that other architects were implementing the Corporate Design Stand-

ards into their plans (Id. at 3)

      While performing the Corporate Design Standards work, Soos also worked as

one of Five Guys’ architects that created architectural plans (“Construction Docu-

ments”) for specific restaurant locations. (Dkt. 103 at 3) According to Five Guys, the

work for site-specific locations was distinct from the Corporate Design Standards

work. (Id). Soos completed Construction Documents for 95 projects, and each location

was subject to a separate form agreement (the “Construction Agreements”). (Dkt. 102

at 5) Five Guys further alleges that Soos had access to the Corporate Design Stand-

ards materials on Buzzsaw, just like any other Five Guys architect. (Dkt. 95, ¶ 21)




                                           2
       Five Guys claims that the plans created during Soos’ and Five Guys’ relation-

ship have similar elements because both Soos’ plans and the other architects’ plans

contain material from the Corporate Design Standards. 1 (Dkt. 103 at 3) Eventually,

Five Guys moved its Corporate Design Standards work to a competitor of Soos, DXU.

(Dkt. 95, Countercl. ¶ 29) DXU was created by a former Soos employee, Eric Styer.

(Id. at ¶ 28) Five guys claims that “Soos decided to use the similarities between its

plans and other architects’ plans to bring this lawsuit to punish Five Guys for its

decision to replace Soos.” (Dkt. 103 at 3)

       Plaintiff brought this action “for the literal or near literal copying of three of

Soos’ architectural plans.” (Dkt. 102 at 3) Soos alleges that Five Guys essentially cop-

ied Soos’ copyrighted pictures, diagrams, schedules, charts, notes, texts, illustrations

and “pasted” them into architectural plans for other restaurant locations. (Id.) Im-

portantly, Soos alleges that Five Guys directly copied Soos’ work from its Construc-

tion Documents and not from the Corporate Design Standards. (Id.) Five Guys re-

sponded with several affirmative defenses and counterclaims. (Dkt. 95) Soos now

seeks to dismiss those affirmative defenses and counterclaims. (Dkt. 101)




1Soos contests this factual assertion in its motion to dismiss, claiming instead that Five Guys
directly lifted certain elements from the Construction Documents and not from the Corporate
Design Standards. (Dkt. 102 at 8) As an example, Soos points to the Open Sign Detail in one
of Soos’ Construction Documents that also appears in Five Guys’ later architectural draw-
ings. (Id. at 6) Five Guys alleged that this Open Sign Detail was created as a standard in
2010. (Id.) Soos counters that the Open Sign Detail was not part of the design standards
created in 2010, and that it appeared in Five Guys’ Construction Documents as early as the
spring of 2009. (Id.) In addition to the Open Sign Detail, Soos cites to many other exhibits to
demonstrate that its factual assertions are correct, and that Five Guys must have lifted ma-
terial from Soos’ Construction Documents. (Id. at 8)


                                              3
                                LEGAL STANDARD

      A motion to dismiss tests the sufficiency of a complaint, not the merits of the

case. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a

motion to dismiss under Rule 12(b)(6), the complaint must provide enough factual

information to state a claim to relief that is plausible on its face and raise a right to

relief above the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887

F.3d 329, 333 (7th Cir. 2018) (quotations and citation omitted); see also Fed. R. Civ.

P. 8(a)(2) (requiring a complaint to contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6) mo-

tion accepts plaintiff’s well-pleaded factual allegations as true and draws all permis-

sible inferences in plaintiff’s favor. Fortres Grand Corp., 763 F.3d at 700.

      A plaintiff need not plead “detailed factual allegations”, but “still must provide

more than mere labels and conclusions or a formulaic recitation of the elements of a

cause of action for her complaint to be considered adequate under Federal Rule of

Civil Procedure 8.” Bell v. City of Chi., 835 F.3d 736, 738 (7th Cir. 2016) (citation and

internal quotation marks omitted). Dismissal for failure to state a claim is proper

“when the allegations in a complaint, however true, could not raise a claim of entitle-

ment to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966

(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950 (2009).

      Under Rule 12(f), “[t]he court may strike from a pleading an insufficient de-

fense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

P. 12(f). Motions to strike are generally disfavored because they “potentially serve




                                           4
only to delay,” and so affirmative defenses “will be stricken only when they are insuf-

ficient on the face of the pleadings.” Heller Fin., Inc. v. Midwhey Powder Co., Inc., 883

F.2d 1286, 1294 (7th Cir. 1989). To survive a motion to strike, an affirmative defense

must be adequately pleaded and withstand a Rule 12(b)(6) challenge. See Maui Jim,

Inc. v. SmartBuy Guru Enters., 386 F. Supp. 3d 926, 937 (N.D. Ill. 2019) (citations

omitted). The Twombly and Iqbal pleading standard applies to affirmative defenses. 2

Id. “As a practical matter, however, affirmative defenses rarely will be as detailed as

a complaint (or a counterclaim); nor do they need to be in most cases to provide suffi-

cient notice of the defense asserted. But a problem arises when a party asserts boil-

erplate defenses as mere placeholders without any apparent factual basis.” Behn v.

Kiewit Infrastructure Co., 2018 WL 5776293, at *1 (N.D. Ill. Nov. 2, 2018) (citing

Dorsey v. Ghosh, 2015 WL 3524911, at *4 (N.D. Ill. June 3, 2015)).

                                      DISCUSSION

       Soos moves to strike all affirmative defenses under Federal Rule of Civil Pro-

cedure Rule 12(f), and to dismiss all counterclaims under Federal Rule of Civil Pro-

cedure 12(b)(6). (Dkt. 101) The affirmative defenses include: 1) an implied, non-



2 Five Guys claims there is a dispute in this district regarding whether the Twombly and
Iqbal pleading standard applies to affirmative defenses. (Dkt. 103, footnote 5) The Seventh
Circuit has yet to decide whether affirmative defenses must meet the heighten Twombly and
Iqbal standard. Courts have diverged on the question. Compare Sarkis’ Cafe, 55 F. Supp. 3d
1034, 1040 (N.D. Ill. July 3, 2014) (siding with the “majority view” that Twombly and Iqbal
should apply to affirmative defenses) with LaPorte v. Bureau Veritas N. Am. Inc., 2013 WL
250657, at *1 (N.D. Ill. Jan. 18, 2013) (declining to “extend the pleading requirements of
Twombly and Iqbal to affirmative defenses” until the Seventh Circuit or Supreme Court con-
cludes otherwise). We, too, side with the majority view and conclude that an affirmative de-
fense must contain “sufficient factual matter to be plausible on its face.” Edwards v. Mack
Trucks, Inc., 310 F.R.D. 382, 386 (N.D. Ill. 2015) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009)).


                                              5
exclusive license; 2) estoppel, waiver, acquiescence; 3) statute of limitations; and 4)

copyright misuse. (Dkt. 95) The counterclaims include: 1) declaratory judgment of

non-infringement based on an implied, non-exclusive license; 2) declaratory judgment

of non-infringement based on copyright misuse; and 3) breach of contract. (Dkt. 95)

The Court will address each in turn.

First Affirmative Defense (implied, non-exclusive license)

      Soos argues that Five Guys has failed to plead an implied, non-exclusive li-

cense to the Corporate Design Standards material. (Dkt. 102 at 12-13) In particular,

Soos argues that its repeated warnings against reuse trump any implied license de-

fense and that Five Guys has failed to plead the scope of its license. (Id.)

      “An accused infringer can avoid liability for copyright infringement if he or she

can prove the existence of an implied non-exclusive license to make use of the copy-

righted material.” Kay Bros. Enters. v. Parente, 2018 U.S. Dist. LEXIS 128191, at *22

(N.D. Ill. July 31, 2018) (citing Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 760

(7th Cir. 2016)). An implied non-exclusive license is granted when “(1) a person (the

licensee) requests the creation of a work, (2) the creator (the licensor) makes that

particular work and delivers it to the licensee who requested it, and (3) the licensor

intends that the licensee-requestor copy and distribute this work.” I.A.E. v. Shaver,

74 F.3d 768, 776 (7th Cir. 1996) (citing Effects Assocs. v. Cohen, 908 F.2d 555, 558-59

(9th Cir. 1990)).

      Five Guys adequately pleaded the elements of this defense. Five Guys alleges

that it requested and paid for the creation of the Corporate Design Standards; that




                                           6
Soos delivered the Corporate Design Standards to Five Guys and Five Guys’ archi-

tects when it uploaded the materials to Buzzsaw; and that Soos intended for Five

Guys and its architects to view, download, copy, and create derivative works from the

Corporate Design Standards. (Dkt. 95, Aff. Def. ¶ 6-8) The Court disagrees with Soos’

argument that Five Guys failed to plead the scope of its license. Five Guys alleges

that the license covered the Corporate Design Standards and gave Five Guys and its

other architects the right to “distribute, reproduce, and create derivative works from”

the Corporate Design Standards. (Id. at ¶ 9-10) These allegations are sufficient to

survive a motion to strike.

       Soos additionally invites the Court to adjudicate the merits of Five Guys’ de-

fense by claiming that its “2000-plus warnings against reuse trump any implied li-

cense” claim. (Dkt. 102 at 13) Five Guys responds to Soos’ argument by claiming that

Soos’ “warnings” applied only to the Construction Documents, and not the Corporate

Design Standards. (Dkt. 103 at 7-8) A motion to dismiss tests the sufficiency of the

allegations, not the merits of the case. Whether Soos’ repeated warnings stamped on

every image of its Construction Documents voids any implied non-exclusive license

defense regarding the Corporate Design Standards is a merits-based question not yet

ripe for decision. 3 The Court cannot reach the merits of the question of whether Five


3
 Many of Soos’ arguments in its motion to dismiss involve factual questions and disputes.
Soos disagrees with Five Guys’ characterization of crucial facts such as whether Five Guys
had an implied non-exclusive license to the Corporate Design Standards, whether any simi-
larities in Five Guys’ architectural plans came from the Corporate Design Standards or
whether Five Guys copied and pasted from the Construction Documents, and whether Soos’
repeated warnings against reuse apply to the Corporate Design Standards. The discussion of
the Open Sign Detail, supra note 1, is an example of Soos’ contesting Five Guys’ factual alle-
gations. As mentioned above, Five Guys cites to many exhibits to demonstrate that its factual


                                              7
Guys or the other architects it hired infringed by copying portions of the Construction

Documents. The Court declines to strike this affirmative defense.

Second Affirmative Defense (estoppel/waiver/acquiescence)

      Five Guys’ next affirmative defense is “estoppel/waiver/acquiescence.” (Dkt. 95

at 4) Five Guys’ acknowledges that “[t]hese are distinct doctrines, but Five Guys

listed them together because they turn on the same general operative facts.” (Dkt.

103 at 8)

      In the context of copyright infringement, the defense of equitable estoppel ap-

plies “when a copyright owner engages in intentionally misleading representations

concerning his abstention from suit, and the alleged infringer detrimentally relies on

the copyright owner’s deception….” Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S.

663, 684, 134 S. Ct. 1962, 188 L. Ed. 2d 979 (2014); see also Bourne Co. v. Hunter

Country Club, Inc., 990 F.2d 934, 937 (7th Cir. 1993) (“[E]stoppel applies only if the

copyright owner is aware of the infringing conduct yet acts in a way that induces the

infringer reasonably to rely upon such action to his detriment.”). The doctrine of

waiver “acknowledges that a right may be ‘taken away from its holder as a penalty

for failure to assert it in a clear and timely manner.’” Myers v. Harold, 279 F. Supp.

3d 778, 779 (N.D. Ill. 2017) (citing Goldman v. Gagnard, 757 F.3d 575, 579 (7th Cir

2014)). And acquiescence is similar to the defense of laches. Piper Aircraft Corp. v.




allegations are correct, that any similarities in Five Guys’ architectural plans came from
Soos’ Construction Drawings, and that Soos repeatedly warned against reuse. However, these
are factual questions that are more appropriately resolved at a later stage.


                                            8
Wag-Aero, Inc., 741 F.2d 925, 933 (7th Cir. 1984). Acquiescence involves an inten-

tional abandonment of rights and is typically invoked in trademark cases. (Id.)

      According to Five Guys, these defenses rely on the following facts. Soos helped

develop the Corporate Design Standards and oversaw their distribution through

Buzzsaw. (Dkt. 95, Aff. Def. ¶ 15; Countercl. ¶ 17) Soos knew what the Corporate

Design Standards were, what they were meant for, and how they were used. (Id. at

Aff. Def. ¶ 16-17; Countercl. ¶ 23) Five Guys further alleges that “[i]f Five Guys really

did not have the right to use the Corporate Design Standards for their express pur-

pose, then Soos misled Five Guys into that belief.” (Dkt. 103 at 8). Finally, Five Guys

alleges that it relied on Soos’ misrepresentation by continuing to use, and continuing

to pay for, the Corporate Design Standards with Soos knowledge. (Dkt. 95, Aff. Def.

¶ 23-25)

      Five Guys’ factual allegations are specific enough to support a defense of es-

toppel and waiver. However, Five Guys has not sufficiently pleaded a defense of ac-

quiescence. That defense appears to be more appropriate in the trademark context,

and Five Guys failed to provide any supporting arguments for this defense in its re-

sponse brief. The Court strikes the affirmative defense of acquiescence.

Third Affirmative Defense (statute of limitations)

      Five Guys asserts that Soos’ complaint is barred by the statute of limitations

“[t]o the extent Plaintiff’s claims are based on conduct taking place before September

12, 2014.” (Dkt. 95, Aff. Def. ¶ 29) Five Guys cites the Copy Right Act’s three year

statute of limitations period to support this defense. 17 U.S.C. § 507(b). The Court




                                           9
finds that Five Guys has sufficiently pleaded its affirmative defense at this stage of

the litigation. Five Guys’ affirmative defense is unlike the bald assertions that have

been stricken in other cases. See, e.g., Meaden v. Meaden, 2012 WL 6019233, at *3

(N.D. Ill. Nov. 30, 2012) (striking affirmative defense that “merely states that plain-

tiffs’ claims are barred by the statute of limitations”); Dorsey v. Ghosh, 2015 WL

3524911, at *4 (N.D. Ill. June 3, 2015) (striking statute of limitations defense where

the basis for the purported defense “is completely unknown”). The Court declines to

strike Five Guys’ statute of limitations defense.

Fourth Affirmative Defense (copyright misuse)

      Five Guys invokes copyright misuse as its final affirmative defense. “Copyright

misuse is ordinarily presented as an affirmative defense to an action for copyright

infringement where the copyright holder is misusing that right for a competitive ad-

vantage beyond the scope of the monopoly created by the copyright itself.” Nielsen Co.

(US), LLC v. Truck Ads, LLC, 2011 WL 221838, at *6 (N.D. Ill. Jan. 24, 2011). “The

doctrine of misuse prevents copyright holders from leveraging their limited monopoly

to allow them control over areas outside the monopoly.” Assessment Technologies of

WI, LLC v. WIREdata, Inc., 350 F.3d 640, 647 (7th Cir. 2003) (citations and quota-

tions omitted). Copyright misuse occurs when “a copyright owner [uses] an infringe-

ment suit to obtain property protection…that copyright law clearly does not confer,

hoping to force a settlement or even achieve an outright victory over an opponent that

may lack the resources or the legal sophistication to resist effectively.” Nielsen Co,

2011 WL 221838, at *6 (quoting Assessment Technologies, 350 F.3d at 647); see also




                                          10
Malibu Media, LLC v. Doe, 2014 WL 2581168, at *2 (N.D. Ill. June 9, 2014) (“[T]he

predicate for a misuse defense is an attempt to use the copyright monopoly to control

something the monopoly does not protect.”).

       Five Guys’ allegations are sufficient to state a claim for copyright misuse. In

particular, Five Guys alleges: 1) that Soos granted Five Guys a non-exclusive right to

use the Corporate Design Standards, 2) Five Guys paid Soos for this right, 3) that the

right to use the Corporate Design Standards is distinct from any limitations Soos

imposed on its Construction Drawings, and 4) that “Soos is using its copyright regis-

tration in the three [Construction Drawings] to control something those registrations

do not cover.” (Dkt. 103, 10-11; Dkt. 95, Aff. Def. ¶¶ 36-41) Viewing all the facts in

the light most favorable to Five Guys, Five Guys has adequately pleaded an affirma-

tive defense of copyright misuse.

First Counterclaim (declaratory judgment for non-infringement—implied,
non-exclusive license)

       Five Guys’ first counterclaim seeks declaratory judgment of non-infringement

based on Five Guys’ implied, non-exclusive license to the Corporate Design Standards

materials.

       The Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., gives the Court dis-

cretion to “declare the rights and other legal relations of any interested parties seek-

ing such a declaration.” 28 U.S.C. § 2201. “The purposes of declaratory judgments are

to ‘clarify[ ] and settl[e] the legal relations at issue’ and to ‘terminate and afford relief

from the uncertainty, insecurity, and controversy giving rise to the proceeding.’” See

Maui Jim, Inc. v. SmartBuy Guru Enters., 2018 WL 509960, at *8 (N.D. Ill. Jan. 23,



                                             11
2018) (quoting Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746, 749

(7th Cir. 1987)). “[F]ederal courts have discretion to decline to hear a declaratory

judgment action, even though it is within their jurisdiction.” Id. Where a counter-

claim merely restates an issue already before the Court, it is “well settled that such

repetitious and unnecessary pleadings should be stricken.” Green Bay Packaging, Inc.

v. Hoganson & Assocs., Inc. 362 F. Supp. 78, 82 (N.D. Ill. 1973); see also Sarkis’ Cafe,

55 F. Supp. 3d 1034, 1040 (N.D. Ill. July 3, 2014) (dismissing a counterclaim for de-

claratory judgment where the underlying suit would resolve the infringement ques-

tion in its entirety). However, in the copyright context, some courts have determined

that counterclaims for declaratory judgment for non-infringement can serve an inde-

pendent purpose by providing the counterclaimant a vehicle for vindicating its rights

and potentially recovering attorneys’ fees in the event of a voluntary dismissal. 4 See

Malibu Media v. Khan, 2019 WL 1382082, at *1-2 (N.D. Ill. Mar. 27, 2019) (declining

to dismiss a counterclaim for declaratory judgment of non-infringement).

       Five Guys argues that “declaratory judgment is necessary to clarify the legal

relations between Soos and Five Guys.” (Dkt. 103 at 12-13) Five Guys’ counterclaim

relates to its rights in the Corporate Design Standards, which are separate and dis-

tinct from the three Construction Documents Soos seeks to protect in its infringement




4In Malibu Media v. Khan, Malibu sued Khan for copyright infringement, and Khan brought
a counterclaim for declaratory judgement of non-infringement. 2019 WL 1382082, at *1-2
(N.D. Ill. Mar. 27, 2019). The Court acknowledged that Khan’s counterclaim was redundant
in that it repackaged Khan’s denial of copyright infringement, but determined that the coun-
terclaim “seeks more than just declaratory relief.” Id. at 1. The Court was persuaded by
Khan’s arguments that her declaratory judgment claim allowed her to recoup attorney’s fees
and to adjudicate the merits even if the Plaintiff voluntarily dismisses the case. Id.


                                            12
suit. (Id.) Because Five Guys’ counterclaim relates to different material and different

rights than those brought in Soos’ complaint, Five Guys’ counterclaim for declaratory

judgment is appropriate. Five Guys’ counterclaim of non-infringement is not merely

the flip side of Soos’ claims. Accordingly, the Court will not strike Five Guys’ counter-

claim for declaratory judgment of non-infringement based on an implied, non-exclu-

sive license. 5

Second Counterclaim (declaratory judgment for non-infringement–copy-
right misuse)

         Five Guys’ second counterclaim seeks declaratory judgement for non-infringe-

ment based on copyright misuse. Soos argues that copyright misuse can only be as-

serted as an affirmative defense, not as an independent claim for relief. (Dkt. 102 at

11-12)

         Courts are divided over whether copyright misuse constitutes an independent

cause of action. “Courts finding that copyright misuse may not be affirmatively as-

serted have generally done so on the ground that to plead an affirmative defense as

an independent claim seeks an illegitimate litigation advantage.” Nielsen, 2011 WL

221838, at *7. “Copyright misuse is not a claim but a defense, and Defendants may

not transmute it into an independent claim merely by labeling it one for ‘declaratory

judgment.’” Id. (citing Arista Records, Inc. v. Flea World, Inc., 356 F. Supp 2d 411,


5 In its brief, Soos lumps together the affirmative defense of implied, non-exclusive license
and the counterclaim for declaratory judgment based on an implied, non-exclusive license. In
discussing both the affirmative defense and counterclaim, Soos argued that its repeated
warnings against reuse trump any implied license defense and that Five Guys failed to plead
the scope of its license (Dkt.102, 12-13). The Court determined that Five Guys adequately
pleaded that affirmative defense. See “First Affirmative Defense (implied, non-exclusive li-
cense)”.


                                             13
428 (D.N.J. 2005)); See also Metro-Goldwyn Mayer Studios, Inc. v. Grokster, Ltd., 269

F. Supp. 2d 1213, 1226 (C.D. Cal. 2003) (“Copyright misuse has already been as-

serted…as an affirmative defense, and the Court will reach all aspects of that issue

if necessary. Separately litigating that defense in a declaratory posture would not

serve the purposes of declaratory relief… [and] there are strong interests in judicial

economy in avoiding needless duplication of these already elaborate proceedings.”)

      However, other courts have recognized copyright misuse as an independent

claim or counterclaim. “[T]hey note the analogous doctrine of patent misuse and rec-

ognize that defendants may have reasons for seeking a declaration of their rights

aside from the infringement claim they are defending.” Nielsen, 2011 WL 221838, at

*7. See, e.g., Apple Inc v. PsyStar Corp., 2009 WL 303046, at *2-3 (N.D. Cal. Feb. 6,

2009) (“PsyStar may well have a legitimate interest in establishing misuse independ-

ent of Apple’s claim against it, for example, to clarify the risks it confronts by mar-

keting the products at issue in this case or others it may wish to develop.”); Midwest

Tape, LLC v. Recorded Books, LLC, 2101 WL 1258101, ay *1 (N.D. Ohio Mar. 26,

2010) (“[B]ecause the Complaint seeks declaratory judgment, the plaintiff may assert

copyright misuse as an affirmative claim.”); Electronic Data Systems Corp. v. Com-

puter Associates Int’l, Inc., 802 F. Supp. 1463, 1465-66 (N.D. Tex. 1992) (declining to

dismiss independent copyright misuse claim).

      Five Guys has asserted copyright misuse both as an affirmative defense and

as a counterclaim for declaratory judgment. The Court has declined to strike the af-

firmative defense of copyright misuse, “and the Court will reach all aspects of that




                                          14
issue if necessary.” Metro-Goldwyn Mayer Studios, 269 F. Supp. 2d at 1226. But here,

“[s]eparately litigating that defense in a declaratory posture would not serve the pur-

poses of declaratory relief… [and] there are strong interests in judicial economy in

avoiding needless duplication of these already elaborate proceedings.” Id. The Court,

exercising its discretion, dismisses Five Guys’ counterclaim.

Third Counterclaim (breach of contract)

      To plead a cause of action for breach of contract, “a plaintiff must allege: (1)

the existence of a valid and enforceable contract; (2) substantial performance by the

plaintiff; (3) a breach by the defendant; and (4) resultant damages.” TAS Distrib. Co

v. Cummings Engine Co., 491 F.3d 625, 631 (7th Cir 2007) (internal citations and

quotations omitted).

      In its counterclaim, Five Guys alleges that Five Guys and Soos entered into a

valid and enforceable contract in the form of the Corporate Design Standards Agree-

ment. (Dkt. 95, Countercl. ¶¶ 13-15) According to Five Guys, the original proposal for

the Corporate Design Standards project memorializes the parties’ agreement. (Id.)

This proposal is attached as Exhibit 10 to Soos’ Amended Complaint. (Dkt. 52, Exh.

10) Soos argues that the proposal was not accepted by Five Guys because Five Guys

never signed the document. (Dkt. 102 at 2, 8) Therefore, Soos argues, a contract never

formed. (Id.) Soos’ argument is misplaced. At the motion to dismiss stage, the Court

accepts all well-pleaded factual allegations in the counterclaim as true and is merely

testing the sufficiency of the complaint. Cole, 634 F.3d at 903. Here, Five Guys




                                          15
adequately pleads the existence of a valid and enforceable contract. Whether the al-

legations are true is a question for another time.

      Five Guys sufficiently pleads the remaining elements of a breach of contract

claim. It alleges that it substantially performed under the agreement by paying Soos

to both manage Buzzsaw and upload the Corporate Design Standards. (Dkt. 95,

Countercl. ¶¶ 12-14, 30) Five Guys also alleges that Soos breached their agreement

“by improperly revoking and/or repudiating the license.” (Id. at ¶¶ 48-50) Finally,

Five Guys alleges that the breach caused Five Guys to suffer damages, “in an amount

to be determined at trial.” (Id. at ¶ 51) Five Guys’ breach of contract allegation is in

no way exhaustive, but it is sufficient to put Soos ‘on notice of what activity . . . is

being accused of infringement.” Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d 1372,

1379 (Fed. Cir. 2017). The Court will not dismiss this counterclaim.

                                   CONCLUSION

      For the reason stated above, Soos’ motion to dismiss [101] is granted in part

and denied in part. The Court strikes Five Guys’ affirmative defense of acquiescence

(contained in the Second Affirmative Defense) and dismisses Five Guys’ counter-

claim for copyright misuse (Count II).


                                               E N T E R:


 Dated: December 2, 2019

                                               MARY M. ROWLAND
                                               United States District Judge




                                          16
